DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 9-18-2019. Claims 1-15 are pending in the present application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Halpern on 6-14-2021.
The application has been amended as follows: 
Claim 1 is amended to read:
A portable massage device comprising: 
a first housing including a plurality of acupressure protrusions formed on an upper surface thereof and spaced apart from each other; 
a battery supplying power; 
a motor connected to the battery to be turned on/off; 

a shield plate provided on the rotating member; 
at least one magnet detachably attached to the shield plate so that the shield plate vibrates when the motor rotates, wherein the at least one magnet includes two magnets having different weights; 
a case accommodating the motor; 
a first switch connected to and controlling the battery to be turned on/off; 
and a second housing detachably combined with the first housing, wherein the battery and the case are accommodated in the first housing or the second housing.  
7.	Claim 4 is amended to read:
4. The portable massage device of claim 1, further comprising: 
a heating plate provided on a surface of the first housing or the second housing; and a second switch connected to the heating plate through the battery.
Claim 7 is amended to read:
7. The portable massage device of claim 5, further comprising: 
a reflective plate formed behind the first indicator and the second indicator
Claim 9 is amended to read:
9. The portable massage device of claim 1, further comprising: 
at least one clamp provided on a side of the first housing or the second housing.
Claim 10 is amended to read:
10. The portable massage device of claim 9, further comprising: 
housing or the second housing, and having other end inserted into one arm of the clamp and protruded to a clamped area.
Claim 12 is amended to read:
12. The portable massage device of claim 1, further comprising: at least one holder configured for hanging a strip that detachably attaches the portable massage device to a user's body.
11.	Claim 13 is amended to read:
13. The portable massage device of claim 1, further comprising: a mirror provided on a surface of the first housing or the second housing.
12.	Claim 14 is amended to read:
14. The portable massage device of claim 1, wherein each magnet is 
13.	Claim 15 is amended to read:
15. The portable massage device of claim 1, wherein each magnet is or at different distances from the center of the shield plate.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Ahn fails to disclose that the magnet is detachably coupled to the shield plate.
However, Sun teaches a series of removable members (14) that detach from a plate (11), and cause the plate to vibrate. However, Sun fails to disclose that the removable members (14) have different weights.
Thus, Ahn and Sun fail to anticipate and/or render obvious the limitations of now amended claim 1, such that the detachable magnets have different weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785